Van Dusen, J.,
dissenting.
If the facts upon which the claim rests are not clear, I agree that it cannot be maintained against a decedent’s estate. When all the resolutions of the corporation are read together the subject matter appears clearly to be (as two of the resolutions say) the “stock now held by Walter H. Donlevy”; and the suggestion in the majority opinion that the reference in the two earlier resolutions may be, not to stock held by Donlevy, but to stock given by him to the company and no longer held by him, and the further suggestion that the reference may be to a “stock in trade” loaned by him, appear to me fanciful.
The majority opinion also suggests that it is not clear from the minutes whether there was a binding agreement to purchase Donlevy’s stock. After reading and rereading the minutes, it still seems to me clear that there was no such agreement, and that the payments made to Don-levy were voluntary.
The claim ought not to be rejected upon a general feel*162ing that there is something undisclosed — some defense which would be revealed if Donlevy were here to assist us. This attitude might be adopted toward any claim against a decedent’s estate.